Citation Nr: 1531270	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of 2012 calendar year medical expenses in excess of $7716.50 and an additional dependent for special monthly pension (SMP) benefits based on the need for regular aid and attendance of another person or on account of being housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to August 1974.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Milwaukee, Wisconsin Regional Office (RO).  The decision denied recognition of $10,920 of reported medical expenses and an additional dependent child for purposes of calculating SMP benefits for 2012.  

The Veteran requested a hearing in his November 2013 substantive appeal.  He withdrew his hearing request in March 2014.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not submitted probative evidence concerning an additional dependent.

2.  The Veteran has not submitted probative evidence confirming personal liability for medical expenses in excess of $7716.50 during the 2012 calendar year. 


CONCLUSION OF LAW

The criteria for recognition of additional dependent and medical expenses for 2012 special monthly pension benefits are not met.  38 U.S.C.A. §§ 501, 1503, 1521, 5107(b), 5124 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.204, 3.271, 3.272 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a February 2013 letter, the RO informed the Veteran about the information and evidence needed to substantiate his claims for additional dependent and medical expenses from Mercury Pharmacy for the 2012 calendar year.  It also reflects that VA Form 21-686c, Declaration of Status of Dependents was enclosed with the notice.  

The Veteran asserts that he never received VA Form 21-686c.  (June 2013 Notice of Disagreement).  There is a presumption of administrative regularity allowing VA adjudicators to presume officials within the agency have properly discharged their official duties and responsibilities in dealing with claimants and other beneficiaries.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  This presumption is rebuttable by clear evidence to the contrary.  This usually requires more than a mere allegation of defective process or procedure, non receipt of a communication, or other failing, etc. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013) (noting that application of the presumption of administrative regularity is proper "where the presumption of regularity [is] premised upon independent legal authority").  

In this case, the Veteran's assertion that he did not receive VA Form 21-686c in the February 2013 letter, standing alone, is insufficient to rebut the presumption of regularity.  See id.  This is because the February 2013 letter clearly states that VA Form 21-686c was enclosed, and no other irregularity has been suggested by the Veteran or the Board's review of the record.  

The Veteran has had multiple opportunities to submit information and evidence in support of his claim.  Multiple written statements from him are of record.  

In summary, the above record shows that the Veteran is not prejudiced by the notice and development of the claim, and the Board will proceed with consideration of the appeal.

Analysis
 
Improved nonservice-connected pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source are counted in a Veteran's countable income, unless specifically listed in 38 C.F.R. § 3.271.  The exclusion at issue is whether there are additional medical expenses in excess of five percent of the maximum annual pension rate (MAPR), which have been paid by the Veteran.  38 C.F.R. § 3.272.  

In June 2013, the RO determined that the Veteran had countable 2012 medical expenses of $7,716.05 and that he had only one dependent.  The Veteran asserts that his 2012 SMP should reflect medical expenses in excess of $7,716.05 and an additional dependent child.  In his January 2013 claim, the Veteran reported 12 itemized expenses in the amount of $840.00 from Mercury Pharmacy and 1 itemized expense in the amount of $840.00 from Pharmor Pharmacy.  The total pharmacy expenses claimed were $10,920.00.  

For the claimed additional dependent, the RO denied the Veteran's request due to his failure to return VA Form 21-686c.  (See June 2013 RO decision).  He alleges that he did not receive this form.  As explained above, the Board finds that the presumption of administrative regularity attaches, and the form was therefore sent to him.  To date, he has not submitted VA Form 21-686c or otherwise submitted evidence to establish an additional dependent.  38 C.F.R. § 3.204.  The claim to add an additional dependent to the 2012 SMP award must therefore be denied.  Id.

For the claimed pharmacy expenses, the Veteran did not submit any additional documentation showing that he was personally liable for the pharmacy expenses listed in the January 2013 report, despite the RO's request to do so.  Instead, he submitted a Medicare Secondary Payer Recovery Contractor (MSPRC) report.  It shows that the Veteran had a March 31, 2011 injury resulting in a left ankle fracture.  He received a legal settlement for the injury.  Consequently, MSPRC sought reimbursement from the Veteran's settlement proceeds for expenses paid by Medicare to treat the injury.  The Veteran also submitted several medical bills with handwritten notes showing the date he allegedly paid the amount due.  

The evidence indicates that the Veteran has been in receipt in Social Security Administration (SSA) disability benefits for many years.  (SSA Inquiry from June 1, 2013).  By virtue of his SSA disability benefits, he is a Medicare beneficiary and has medical insurance.  Id.  It is not clear whether he is personally liable for the medical bills he submitted for medical expenses incurred in 2012.  The above evidence does not include probative proof of payment by the Veteran, such as a check from his bank account or receipt from a medical care provider documenting direct payment by the Veteran.  The Board does not find his handwritten notes on the submitted medical bills probative to show personal liability in light of his insured status and above legal settlement.  Without probative proof of personal liability for the submitted medical bills, the claim for additional medical expenses in the 2012 calendar year must be denied.  38 C.F.R. § 3.272(g).  


ORDER

Entitlement to recognition of 2012 calendar year medical expenses in excess of $7716.50 and an additional dependent for SMP benefits based on the need for regular aid and attendance of another person or on account of being housebound is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


